Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 21 disclosing a system for identifying trackside objects and hazards and the type of sensors used to determine these hazards.

	Regarding claim 21 the relevant art Prince et al. (US Pre-Granted Publication No. US 2014/0218482 A1 hereinafter “Prince”) in view of Peer et al (US Patent No. US 6,163,755 hereinafter “Peer”) further in view of Branz et al (US Pre-Granted Publication No. US 2015/0348270 A1 hereinafter “Branz”) discloses a means for identifying trackside obstacles (Prince [0030] [0094]) when approaching the items (Prince [0058]) accurately identifying characteristics of the items (Prince [0058] [0086]) controlling the vehicle in response to this information (Prince [0056]) but fails to identify what the vehicle side arrangement consists of based on the data. Specifically, the relevant art fails to disclose “A method for identifying obstacles in a danger zone in front of a rail vehicle, the method comprising the following steps: outputting a track-side evaluation signal from a track-side obstacle identification arrangement; outputting, from a vehicle-side evaluating device of a vehicle-side obstacle identification arrangement, an information item indicating a type of the vehicle-side obstacle identification arrangement; upon approaching a relevant one of the obstacles, deriving, with the vehicle-side obstacle identification arrangement, at least one reaction of the rail vehicle in dependence on a track-side evaluation signal of the track-side obstacle identification arrangement and an actual value of at least one variable characterizing an effectiveness of the vehicle-side obstacle identification arrangement, wherein the at least one reaction of the rail vehicle is selected from the group consisting of determining and outputting a control signal to a driving control device to adapt a driving behavior of the rail vehicle based on the control signal; and determining and Page 2 of 12Application No. 16/088,862 Reply to Office Action of September 3, 2021 Amendment dated November 12, 2021 outputting a status signal to at least one component selected from the group consisting of a warning device and an alerting device; determining the actual value in dependence on the information item indicating the type of the vehicle-side obstacle identification arrangement; outputting, to the driving control device, the actual value and an associated target value of the at least one variable characterizing the effectiveness of the vehicle-side obstacle identification arrangement; and determining, with the driving control device, a deviation of the actual value from the associated target value, wherein the at least one reaction of the rail vehicle is determined dependent on the trackside evaluation signal and on the deviation.”. 

	Claims 22-26 and 28-32 are also allowed due to their dependence on claim 21. Claims 33-40 are also allowed for similar reasons as those found above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664